DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/20 has been entered. The examiner notes the preliminary amendments on 10/21/20. 

Response to Arguments
The amendments filed 9/22/20 and 10/21/20 have been entered. 

Applicant's arguments filed 10/21/20 have been fully considered but they are not persuasive. The claims were rejected under 103 over Robisson (US 8197241 B2), in view of Wood (US 6183226 B1).
Applicant argues that the openings shown in Robisson are “unsupported” and notes “there is no is disclosure within Robisson’s specification identifying any such openings in the housing or describing the purpose of function of such alleged openings.” While the examiner acknowledges applicant’s contention, the examiner notes that there it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”
Robisson’s drawings clearly show a void in the crosshatching of the housing which extends from the interior of the device to the exterior, which reasonably conveys an opening, even if said opening is “unintended or unexplained in the specification”. And although not required to convey the identified feature as being an opening, the opening in the housing identified by the examiner has the same drawing characteristics as ports 52, which applicant has acknowledged as being openings (e.g. page 7 of the response to arguments). Although applicant argues that “it is uncertain whether what the Office Action identifies as openings are in fact actual opening” because of the alleged lack of description in the specification, the drawings reasonably convey that the feature(s) identified are openings meeting the recited limitation and applicant’s arguments are not persuasive. 

Second, applicant argues that Robisson does not teach “a separate motor housing comprising a power housing, a transmission housing, and a bearing housing” with recited housings being “operatively connected”. Specifically, applicant argues that “Robisson only depicts one housing”. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, applicant’s own specification (e.g. Para 0023 of the specification as filed), applicant specifically states that the limitations of the specification should not be read into the claims. 
The examiner has drawn distinct portions of the housing to the recited power housing, transmission housing, and bearing housing. Specifically, the portion(s) of the housing that immediate house the associated component can be broadly and reasonably construed as the recited component housing. There is nothing which precludes this broad interpretation that the examiner is forced to make as a part of the examination process. Do the housing portions identified by the examiner not house their recited components (i.e. the bearing housing houses a bearing)?
Additionally regarding the argument that the claim does recite the various housings being “operatively connected”, the housings identified by the examiner are broadly and reasonably construed as being operatively connected. The various housing certainly a connected to help operate the device. The term “operative” conveys no specific type of connection that would preclude the examiner’s interpretation (see, e.g. "Operatively associating" calls for no particular type of association. In re Wright (CCPA) 118 USPQ 287). As an example, to illustrate the breadth of the limitation “operatively connected”, a hand may be considered “operatively connected” to a person’s body, 
In other words, the examiner notes with appreciation the potential distinction between the disclosed housings of the instant application which are “separate”, but, notes that these housing being separable or separably coupled is not recited in the claim.  

Finally, applicant contends that the newly amended limitation is not taught by the prior art. Applicant has mapped out the elements of Robisson such that the components do not meet the recited limitations. The examiner notes that the claim limitations are not mapped out in the same manner as identified by applicant in the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re Wright (CCPA) 118 USPQ 287. Claims 2-3, 5-6, 8-9, and 11 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robisson (US 8197241 B2), in view of Wood (US 6183226 B1).

Regarding claim 1, Robisson teaches a downhole drilling motor comprising;
a motor housing comprising a power housing having an inner bore and an outer surface (Fig 1, power housing is the outer housing immediately housing stator 20 with an inner bore occupied by rotor 30), a transmission housing having an inner bore and an outer surface (Fig 1, housing section immediately housing the flex shaft 40 and extending to the housing below the stator 20), and a bearing housing having an inner bore and an outer surface (Fig 1, housing section immediately surrounding bearings 42), wherein the power housing is operatively connected to the transmission housing and the transmission housing is operatively connected to the bearing housing (Fig 1, each of the defined housing sections are operatively connected together as they are used to form the motor system depicted in Fig 1);
a power section including a stator elastomer and a rotor at least partially disposed within the inner bore of the power housing (Fig 1, power housing as defined has stator 20 and rotor 30. Rotor 30 is construed as being only the curved portion immediately engageable with stator 20. This is a reasonable interpretation consistent with the definition of rotor is “a part that revolves around a stationary” see https://www.merriam-webster.com/dictionary/rotor. The stator is elastomeric, Column 3, lines 13-15, lines 35-36 the stator is made from a polymeric matrix of nanocomposite material, which can be “realized from one or more elastomers”), the rotor having an upper end and a lower end (Fig 1, rotor 30 has upper end and lower end which terminates at the bottom of stator 20), the lower end operatively connected to an upper end of a rotor adapter (Fig 1, see annotated figure below, the rotor adapter is the raised conical transition between the flex shaft 40 and the portion above the rotor adapter. It is operatively connected to the rotor as defined by virtue of being the same transmission system in the inner bore);
a transmission section including a transmission shaft disposed within the inner bore of the transmission housing (Fig 1, transmission housing as defined has a flex shaft 40 within the inner bore of the transmission housing), the transmission shaft having an upper end and a lower end, the upper end of the transmission shaft (Fig 1, flex shaft 40 has an upper end below the rotor adapter and a lower end at the bearing section 42);
a bearing section including an upper bearing disposed within the inner bore of the hearing housing (Fig 1, bearing 42 is within the bearing housing as defined; examiner notes that the recitation of an “upper bearing” does not explicitly require the presence of an unrecited positional relationship with any unrecited components, in this case the bearing 42 is above/upper relative to bit 50).
While Robisson depicts a first opening through the transmission housing, the first opening disposed below the stator elastomer and the rotor and above the transmission shall and the bearing section, wherein the first opening extends from the inner bore to the outer surface of the transmission housing to provide a bypass fluid path for a fluid from the inner bore to the outer surface (see annotated Figure 1, where the identified openings have the recited positional relationship with the other components and as shown extend through the housing), Robisson is not explicit on the transmission shaft comprising a solid shaft without a central inner bore and that the depicted opening(s) provide a bypass fluid path for a fluid from the inner bore to the outer surface.
	Wood teaches the transmission shaft comprising a solid shaft without a central inner bore (Fig 5, transmission shaft 40, has a solid shaft section 40A without an inner bore as shown by the cross-sectional view/cross-hatching which is solid) and 
(Fig 4, outlet conduit 13 extends through a housing. “Pressure fluid […] exits via conduit 13.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having the transmission shaft comprising a solid shaft without a central inner bore and having the openings provide a bypass fluid path for a fluid from the inner bore to the outer surface as disclosed by Wood because teaches a transmission shaft which is has “characteristics of high strength, stiffness, light weight” (Column 2, lines 39-40) and having opening provide a bypass path would allow for the relief from a potential build-up of high pressure within the tool.  

    PNG
    media_image1.png
    783
    525
    media_image1.png
    Greyscale


Regarding claim 2, Robisson as modified teaches one or more additional openings through the transmission housing, wherein each of the one or more additional openings is disposed below the stator elastomer and the rotor and above the transmission shaft and the bearing section, wherein each of the one or more additional openings extends from the inner bore to the outer surface of the transmission housing to provide the bypass fluid path for the fluid from the inner bore to the outer surface (Annotated Fig 1, above, on the opposing side of the opening identified, there is an additional opening which has the positional and functional requirements as modified in the parent claim).
Regarding claim 3 Robisson as modified further teaches a wherein a defined bypass fluid flow rate through the bypass fluid path depends on (i) a pressure drop created by a fluid flow through the bearing section and a drill bit of the downhole drilling motor and (ii) a total flow area of the bypass fluid path (Fig 1 of Robisson, there is a drill bit and fluid outlets at the bottom of the motor section; The flow through the opening of Robisson is capable of being responsive to internal and external fluid pressures, any internal pressures changes caused by the bearing section and drill bit would necessarily impact the fluid flow rate through the opening since the port would balance internal and external pressures; Fig 1, opens are capable of having flow responsive to pressure difference, the total area necessarily has an impact on this flow rate). 
Claims 5-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robisson (US 8197241 B2), in view of Wood (US 6183226 B1), in view of Ficken (US 20160312534 A1).

Regarding claim 5, Robisson as modified is silent on wherein the first opening and the one or more additional openings each has a diameter between 7/32 inches and 28/32 inches.  
	Ficken teaches openings each have a diameter between 7/32 inches and 28/32 inches (Para 0109, Fig 8B shows component dimensions, in this case port 40 is 0.25 inches or 8/32 of an inch).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having each openings have a diameter between 7/32 inches and 28/32 inches as disclosed by Ficken because since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, the selection of a size would be required in order to implement the invention of Robisson, one would look to known sizes produced using known methods in an attempt to implement these openings. 


Ficken teaches wherein the opening and additional openings each has a nozzle disposed therein through which the bypass fluid path runs (Para 0090 nozzle is screwed into each port 40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having the openings each has a nozzle disposed therein through which the bypass fluid path runs as disclosed by Robisson because “often suffer from wear and tear due to the abrasive particles found in drilling mud” and a nozzle would protect the openings “and allow easy replacement” (Para 0090 of Ficken).  

Regarding claim 7, Robisson teaches a downhole drilling motor comprising;
a motor housing comprising a power housing having an inner bore and an outer surface (Fig 1, power housing is the outer housing immediately housing stator 20 with an inner bore occupied by rotor 30), a transmission housing having an inner bore and an outer surface (Fig 1, housing section immediately housing the flex shaft 40 and extending to the housing below the stator 20), and a bearing housing having an inner bore and an outer surface (Fig 1, housing section immediately surrounding bearings 42), wherein the power housing is operatively connected to the transmission housing and the transmission housing is operatively connected to the bearing housing (Fig 1, each of the defined housing sections are operatively connected together as they are used to form the motor system depicted in Fig 1);
a power section including a stator elastomer and a rotor at least partially disposed within the inner bore of the power housing (Fig 1, power housing as defined has stator 20 and rotor 30. Rotor 30 is construed as being only the curved portion immediately engageable with stator 20. This is a reasonable interpretation consistent with the definition of rotor is “a part that revolves around a stationary” see https://www.merriam-webster.com/dictionary/rotor. The stator is elastomeric, Column 3, lines 13-15, lines 35-36 the stator is made from a polymeric matrix of nanocomposite material, which can be “realized from one or more elastomers”), the rotor having an upper end and a lower end (Fig 1, rotor 30 has upper end and lower end which terminates at the bottom of stator 20), the lower end operatively connected to an upper end of a rotor adapter (Fig 1, see annotated figure below, the rotor adapter is the raised conical transition between the flex shaft 40 and the portion above the rotor adapter. It is operatively connected to the rotor as defined by virtue of being the same transmission system in the inner bore);
a transmission section including a transmission shaft disposed within the inner bore of the transmission housing (Fig 1, transmission housing as defined has a flex shaft 40 within the inner bore of the transmission housing), the transmission shaft having an upper end and a lower end, the upper end of the transmission shaft operatively associated with a lower end of the rotor adapter (Fig 1, flex shaft 40 has an upper end below the rotor adapter and a lower end at the bearing section 42);
(Fig 1, bearing 42 is within the bearing housing as defined; examiner notes that the recitation of an “upper bearing” does not explicitly require the presence of an unrecited positional relationship with any unrecited components, in this case the bearing 42 is above/upper relative to bit 50).
While Robisson depicts a first opening through the transmission housing, the first opening disposed below the stator elastomer and the rotor and above the transmission shall and the bearing section, wherein the first opening extends from the inner bore to the outer surface of the transmission housing to provide a bypass fluid path for a fluid from the inner bore to the outer surface (see annotated Figure 1, where the identified openings have the recited positional relationship with the other components and as shown extend through the housing), Robisson is not explicit on the transmission shaft comprising a solid shaft without a central inner bore and that the depicted opening(s) provide a bypass fluid path for a fluid from the inner bore to the outer surface.
	Wood teaches the transmission shaft comprising a solid shaft without a central inner bore (Fig 5, transmission shaft 40, has a solid shaft section 40A without an inner bore as shown by the cross-sectional view/cross-hatching which is solid) and 
the openings provide a bypass fluid path for a fluid from the inner bore to the outer surface (Fig 4, outlet conduit 13 extends through a housing. “Pressure fluid […] exits via conduit 13.”).

Robisson as modified is silent on a first nozzle disposed in the opening through the transmission housing, the first nozzle configured to provide a bypass fluid path from the inner bore to the outer surface of the transmission housing for a fluid from the inner bore to the outer surface.  
Ficken teaches a first nozzle disposed in the first opening through the transmission housing, the nozzle configured to provide a bypass fluid path from the inner bore to the outer surface of the transmission housing for a fluid from the inner bore to the outer surface (Para 0090 nozzle is screwed into each port 40 and allow for fluid to travel from the inner bore to outer surface of the tool housing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having the openings each has a nozzle disposed therein through which the bypass fluid path runs as disclosed by Robisson because “often suffer from wear and tear due to the abrasive particles found in drilling mud” and a nozzle would protect the openings “and allow easy replacement” (Para 0090 of Ficken).


    PNG
    media_image1.png
    783
    525
    media_image1.png
    Greyscale

Regarding claim 8, Robisson as modified teaches one or more additional openings through the transmission housing and one or more additional nozzles, each of the one or more additional nozzles disposed in one of the one or more additional openings through the transmission housing, wherein each of the one or more additional openings is disposed below the stator elastomer and the rotor and above the transmission shaft and the bearing section, wherein each of the one or more additional openings extends from the inner bore to the outer surface of the transmission housing, and wherein each of the one or more additional nozzles provides the bypass fluid path from the inner bore to the outer surface of the transmission housing (Annotated Fig 1, above, on the opposing side of the opening identified, there is an additional opening which has the positional and functional requirements as modified in the parent claim; as modified by Ficken, Para 0090 teaches that nozzles are used in conjunction with the openings/ports).

Regarding claim 9 Robisson as modified further teaches a defined bypass fluid flow rate through the bypass fluid path depends on (i) a pressure drop created by a fluid flow through the bearing section and a drill bit of the downhole drilling motor and (ii) a total flow area of the bypass fluid path (Fig 1 of Robisson, there is a drill bit and fluid outlets at the bottom of the motor section; The flow through the opening of Robisson is capable of being responsive to internal and external fluid pressures, any internal pressures changes caused by the bearing section and drill bit would necessarily impact the fluid flow rate through the opening since the port would balance internal and external pressures; Fig 1, opens are capable of having flow responsive to pressure difference, the total area necessarily has an impact on this flow rate).  

Regarding claim 11 Robisson as modified further teaches wherein the first nozzle and one or more additional nozzles each has an opening with a diameter between 7/32 inches and 28/32 inches (Para 0109, Fig 8B of Ficken shows component dimensions, in this case port 40 is 0.25 inches or 8/32 of an inch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676